Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION
The rejections over Kim et al (US 9,748,951) and Lai et al (US 2013/0088280) are withdrawn in view of the amendments to the claims.

Claim Objection
            Claim 13 of record is objected to because it has not been shown in the outstanding amendment filed on 11/5/2020. This claim 13 should be officially canceled. Correction is required.

Claims Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 11, it is unclear how the recitation “the clamp circuit  . . . resistor” on lines 1-6 is read on the preferred embodiment. Insofar as understood,  no such clamp circuit has the zener diode being connected to the resistor and the transistors is seen on the drawings.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1 and 5-6  are rejected under 35 USC 102 (a((2) as being anticipated by Weyers et al (US 8,958,189).
Regarding to claim  1,  Weyes et al  disclose the circuit as shown on Figure 1 comprising:

-an enhancement-mode transistor (T1) comprising a first terminal, a second terminal, and a control terminal, wherein the control terminal of the enhancement-mode transistor is coupled to the control terminal (G) of the switch, the second terminal of the enhancement-mode transistor is the source terminal (S) of the switch, and the first terminal of the enhancement-mode transistor is coupled to the second terminal of the depletion-mode transistor; and
- a clamp circuit (CU, Z1) coupled across the first and second terminals of the enhancement-mode transistor, the clamp circuit configured to clamp a voltage across the first and second terminals of the enhancement-mode transistor to a threshold, wherein the clamp circuit (CU, Z1) comprises: a current limiting resistor (R1) coupled between the first and second terminals of the enhancement-mode transistor, and  a Zener diode (Z1) coupled to the current limiting resistor (R1) and the first terminal of the enhancement-mode transistor (T1), wherein the Zener diode provides a controlled breakdown characteristic, see the paragraph 36.  
Regarding to claim 5, wherein Attorney Docket No.: PI.0533.US.DC04-2-Examiner: LE, Dinh Thanh Application No.: 16/935,642Art Unit: 2842a cathode terminal of the Zener diode (Z1) is coupled to the second terminal of the depletion- mode transistor and the first terminal of the enhancement-mode transistor; an anode terminal of the Zener diode is coupled to the current limiting resistor (Z1) through the diode (D1); and the current limiting resistor (R1) is coupled to the second terminal of the enhancement-mode transistor.  
Regarding to claim 6, wherein a cathode terminal of the Zener diode (Z1) is coupled to one end of the current limiting resistor (R1) and an other end of the current limiting resistor is coupled to .  

Allowable Subject Matter
          Claims 7-12 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
- wherein the anode terminal (CT on Figure 2) of the Zener diode (Z1) is a non-isolated terminal from a substrate in which the Zener diode is disposed as combined in claim 7.
- wherein a doped anode region (204) coupled to the anode terminal (CT) of the Zener diode (Z1) and the substrate have same polarity dopants, wherein there is an absence of an isolation layer having opposite polarity dopants between the doped anode region of the Zener diode and the substrate, and wherein the substrate is referenced to ground as combined in claims 9-10.
- the clamp circuit further comprises: a first transistor coupled between the first terminal of the enhancement-mode transistor and the current limiting resistor; and a second transistor coupled between the first and second terminals of the enhancement- mode transistor, wherein a control terminal of the first transistor is coupled to a control terminal of the second transistor and the current limiting resistor as combined in claims 11-12.  

Response to Applicant’s Arguments

          The applicant’s arguments over Kim et al (US 9,748,951) and Lai et al (US 2013/0088280) are moot without traverse.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842